United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 12, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-50026
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                        Plaintiff-Appellee,

                              versus

                       PAMELA BEASLEY WHITE,

                       Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-03-CR-183-ALL-SS
                       --------------------

Before DAVIS, SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Proceeding pro se, Pamela Beasley White, federal prisoner

# 392218-180, appeals her guilty-plea conviction for health-care

fraud and money laundering in violation of 18 U.S.C. §§ 1347, 1957.

White argues that her appointed counsel was ineffective for failing

to provide her with potentially mitigating information.              She

asserts that without the information, she could not present a

proper defense.   White also has filed a motion to supplement the




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 04-50026
                                   -2-

record on appeal with the information that she alleges should have

been provided to her by counsel.

        A claim of ineffective assistance of counsel generally cannot

be addressed on direct appeal when the claim was not before the

district court because no opportunity existed for development of

the record on the merits of the allegation.             United States v.

Brewster, 137 F.3d 853, 859 (5th Cir. 1998).           The record is not

sufficiently developed with regard to the          information that White

alleges was not provided by counsel. Accordingly, her ineffective-

assistance claims will not be addressed in this direct appeal.         See

id.

      White also argues that her guilty plea was induced by a

combination of (1) a district attorney improperly delivering a

subpoena to her and threatening her to plead guilty or go to prison

for 20 years; (2) her attorney’s presentation of a plea agreement

“which had written in it that the government would recommend

offense level 17[;]” and (3) her being misled by the prosecution

regarding the offense level.

      A guilty plea involves the waiver of several constitutional

rights,    and,    accordingly,   it   must   be    made   knowingly   and

voluntarily.      United States v. Reyes, 300 F.3d 555, 558 (5th Cir.

2002).    Because White did not attempt to withdraw her guilty plea

in the district court, and she made no objections concerning the

plea, review of the voluntariness of the plea is for plain error

only.     See United States v. Brown, 328 F.3d 787, 788 (5th Cir.
                                    No. 04-50026
                                         -3-

2003); United States v. Cothran, 302 F.3d 279, 283 (5th Cir. 2002).

Under plain error review, the defendant has the burden of showing

that there is an error that               affected her substantial rights.

United States v. Vonn, 535 U.S. 55, 62-63 (2002).                      Because relief

under the plain-error standard of review is within the court’s

sound discretion, the alleged error must also seriously affect “the

fairness,     integrity,       or   public      reputation        of   the     judicial

proceedings.”         Brown,    328   F.3d      at   789   (internal         quotations

omitted).

     At the plea hearing, the district court asked White whether

anyone had attempted to coerce or intimidate her into pleading

guilty. The court also asked White whether anyone had promised her

any benefit outside of the plea agreement in exchange for her plea.

White responded in the negative.

     “Solemn declarations in open court carry a strong presumption

of verity.”      Blackledge v. Allison, 431 U.S. 63, 74 (1977)(28

U.S.C. § 2254 case).           Thus, a reviewing court will “give great

weight   to   the    defendant’s      statements      at    the    plea      colloquy.”

Cothran, 302 F.3d at 283-84.              Although the barrier imposed by

declarations made during the plea colloquy is imposing, it is not

insurmountable.      Blackledge, 431 U.S. at 74. Thus, a defendant who

offers    specific        factual      allegations         supported         by    sworn

documentation       may   be   entitled    to    further     development          of   his

allegations.    See United States v. Fuller, 769 F.2d 1095, 1099 (5th

Cir. 1985)(28 U.S.C. § 2255 case).
                           No. 04-50026
                                -4-

    Having considered each of White’s unsworn allegations, we give

White’s solemn declarations in open court more weight that her

belated, self-serving assertions on appeal.    See Cothran, 302 F.3d

at 284. Further, even accepting White’s allegations as true, White

herself acknowledges that the stipulation regarding the offense

level was that the Government would recommend an offense level of

17, not that it would guarantee one.   See United States v. Bleike,

950 F.2d 214, 222 (5th Cir. 1991)(a sentencing court is not bound

by the government’s recommendations in the plea agreement).   White

thus cannot show that her substantial rights were prejudiced by the

alleged promise to recommend an offense level of 17.     See United

States v. Wheeler, 322 F.3d 823, 828 (5th Cir. 2003)(under plain-

error review, this court will uphold a sentence if it is within the

appropriate sentencing range and could be reinstated on remand).

     White also argues that the Government breached the plea

agreement by failing to file a motion for a downward departure

under U.S.S.G. § 5K1.1.   Because White did not raise this issue in

the district court, review is for plain error.    See United States

v. Henry, 372 F.3d 714, 716 (5th Cir. 2004).

        Under the plea agreement, the Government retained the

discretion to file a motion for a downward departure if White

provided substantial assistance in its investigation. The district

court confirmed that White understood the substantial-assistance

provision of the plea agreement.
                            No. 04-50026
                                 -5-

    The decision to file a § 5K1.1 motion is within the discretion

of the Government.    United States v. Aderholt, 87 F.3d 740, 742

(5th Cir. 1996).     Although the Government may “bargain away its

discretion, it did not do so in this case.”   See id.   The judgment

of the district court should is AFFIRMED.       White’s motion to

supplement the record is DENIED.